UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6265



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DERRICK LAMONT HARRIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (CR-98-1186, CA-01-4182)


Submitted:   June 20, 2002                 Decided:   June 26, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Derrick Lamont Harris, Appellant Pro Se. Marshall Prince, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derrick Lamont Harris seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001) and denying his motion for reconsideration.       We have

reviewed the record and the district court’s orders and find no

reversible    error.   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal on the reasoning of the

district court.   See United States v. Harris, Nos. CR-98-1186, CA-

01-4182 (D.S.C. filed Dec. 13, 2001; entered Dec. 14, 2001 & filed

Jan. 9, 2002; entered Jan. 10, 2002).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            DISMISSED




                                 2